Citation Nr: 9917357	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus, L5-S1, right, with 
arthritic changes in the lumbar spine, currently evaluated as 
40 percent disabling.  

2.  Entitlement to an increased rating for unstable, spastic 
neurogenic bladder with episodes of urinary incontinence, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

4.  Entitlement to an increased (compensable) rating for 
fecal incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), including a June 1995 decision which denied a 
rating in excess of 40 percent for postoperative residuals of 
a herniated nucleus pulposus, L5-S1, right, with arthritic 
changes in the lumbar spine (hereinafter referred to as a 
"low back disability") and a rating in excess of 20 percent 
for unstable, spastic neurogenic bladder with episodes of 
urinary incontinence (hereinafter referred to as a "bladder 
disorder").  In January 1999, following additional 
development, the RO increased the rating for the bladder 
disorder to 30 percent.

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 30 percent rating for his service-
connected bladder disability.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Therefore, 
the Board will consider the increased rating issue on appeal.  

In a January 1999 statement, the veteran raised the issue of 
entitlement to an earlier effective date for the grant of a 
30 percent rating for his bladder disability.  As this issue 
has been neither prepared nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  



The Board remanded the case to the RO for further development 
and adjudicative actions in April 1997.

The issue of entitlement to an increased (compensable) 
evaluation for bilateral hearing loss is addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  Postoperative residuals of a herniated nucleus pulposus, 
L5-S1, right, with arthritic changes in the lumbar spine are 
productive of not more than severe intervertebral disc 
syndrome.

2.  The veteran's bladder disability is manifested by 
occasional incontinence which requires catheterization four 
times a day; it does not require the use of protective pads 
or undergarments, daytime voiding at intervals less than an 
hour or awakening to void five or more times a night.  

3.  The veteran's fecal incontinence is manifested by 
slightly decreased sphincter control, fecal soiling and 
rectal urgency; the symptomatology is most nearly analogous 
to constant slight, or occasional moderate leakage. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for postoperative residuals of a herniated nucleus pulposus, 
L5-S1, right, with arthritic changes in the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1115, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5293 (1998).  

2.  The criteria for a rating in excess of 30 percent for 
unstable, neurogenic bladder with episodes of urinary 
incontinence have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.115a, Diagnostic Codes 7512, 7517 
(effective prior to February 17, 1994); 38 C.F.R. §§ , 
4.115a, 4.115b. Diagnostic Code 7542; 59 Fed. Reg. 2523-2529 
(Jan. 18, 1994) (effective February 17, 1994); 38 C.F.R. §§ 
4.115a, 4.115b; Diagnostic Code 7542; 59 Fed. Reg. 46339 
(Sept 8, 1994) (effective October 8, 1994).

3.  The criteria for an increased (compensable) evaluation of 
10 percent for fecal incontinence have been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  


I.  Entitlement to an increased rating 
for postoperative residuals of a 
herniated nucleus pulposus, L5-S1, right, 
with arthritic changes in the lumbar 
spine, currently evaluated as 40 percent 
disabling.

Factual Background

In April 1970 the RO granted service connection for low back 
disability, evaluated as 20 percent disabling.  The award was 
based, in part, on service medical records showing that the 
veteran had undergone excision of a herniated nucleus 
pulposus at L5-S1 in July 1969, and a report of VA 
examination in March 1970, which noted degenerative changes 
in the lumbar spine.  

Following a VA examination in September 1983, the rating was 
increased to 40 percent.  In March 1984, the veteran 
underwent a lumbar laminectomy and diskectomy.  In May 1984 
the RO assigned a temporary total evaluation pursuant to 
38 C.F.R. § 4.30, effective March 18, 1984.  His previously 
assigned 40 percent rating was reassigned as of May 1, 1984.  

VA examination reports in August 1985 and December 1987 show 
decreased range of motion with pain in the lumbar spine and 
neurological deficits.  

VA examination in December 1989 shows the veteran had 
tenderness to palpation in the right lower lumbar region.  
Range of motion of the lumbar spine was flexion to 45 degrees 
and extension to 25 degrees.  Extension was said to be quite 
painful.  Supine straight leg raising was positive 
bilaterally with the right being worse than the left.  
Neurological evaluation found no atrophy, fasciculation or 
abnormal movements in the lower extremities.  There was 
normal muscle tone and muscle strength.  Deep tendon reflexes 
were 1+ in both knees and 1+ in both ankles.  The examiner 
stated that the veteran's neurologic deficits were related to 
radiculopathy.  

In April 1995, the veteran sought an increased rating for his 
service-connected low back disability.  

A VA outpatient treatment report dated in April 1995 shows 
that the veteran was seen with complaints of chronic lower 
back pain radiating into the right leg.  The examiner's 
impression was chronic pain and treatment was prescription 
medication, heat and exercise.  

On VA orthopedic examination in May 1995, the veteran 
reported his back pain was getting worse in that his feet 
felt like they would double up at times.  His legs hurt down 
the sides and he had a feeling of weakness although he had 
not actually had any give-way or any actual falls.  It was 
noted that he walked unassisted.  He had a careful gait, but 
it was not antalgic.  He did not use a cane or assistive 
device.  

Physical examination of the lumbar spine revealed a flat 
lordotic curve with tenderness in the area of the well-healed 
scar.  He had tenderness from L2 through S1 in the 
paraspinous muscles but no definite spasm.  He had extremely 
tight hamstrings and could not cooperate for a straight leg 
raising test because of back pain or for full extension at 
the knee because of posterior leg pain in the area of the 
hamstring.  Range of motion was flexion to 40 degrees with 
pain, extension to 5-10 degrees with extreme pain, and 
lateral bending to 10 degrees bilaterally.  He would not 
attempt heel or toe walking because he stated that it hurt so 
and he felt he might fall.  

Neurological evaluation revealed no localizing symptoms.  
Deep tendon reflexes were 1+ at the knee and 0-1+ at the 
ankle.  Toes were downgoing.  He had weak dorsiflexion and 
plantar flexion bilaterally, but the examiner noted that this 
might be due to poor effort or pain when he stretched the 
Achilles.  X-rays of the low back revealed moderate 
degenerative arthritic changes at L5-S1.  The diagnosis was 
status post laminectomy with ongoing back pain, probably 
secondary now to degenerative changes.  

A VA outpatient treatment report dated in July 1995 shows the 
veteran reported that his medications helped decrease the 
back pain, but made him dizzy.  It was noted that he tried a 
transcutaneous electrical nerve stimulating (TENS) unit and 
had good results.  A unit was prescribed for the home use and 
his medications were refilled.  

The veteran was afforded a VA orthopedic examination in 
October 1997.  He reported that his back hurt constantly at 
the level of 10 on a scale of 1-10, and that medications and 
exercise helped the pain to some extent; however, he got 
frustrated due to the pain.  He stated that his right lower 
extremity was worse than the left extremity, and that there 
was no relationship between pain and any position or time.  
He denied any other problems.  Objective findings noted that 
he walked with a somewhat antalgic gait especially with 
hyperflexion of the right knee, and occasionally he appeared 
to be in Trendelenberg's position, which indicated that he 
had gluteus medius weakness.  


On examination of the lumbar spine, no paraspinal tenderness 
was noted, however, upon asking, he said, the lower spine was 
painful.  An old healed surgical scar was noted in the mid 
spine area.  No abnormal curvatures were noted.  Range of 
motion was flexion to 20 degrees, extension to 20 degrees, 
lateral flexion to 10 degrees in both directions, and 
rotation to 20 degrees in both directions.  

The examiner noted it was obvious that the veteran was in 
severe discomfort during range of motion, and that he refused 
to do any further range of motion due to pain.  He was able 
to sit on the examination table without any difficulty.  He 
was sitting in the chair quite comfortably; however, when  he 
had to be in a supine position on the examination table, he 
had moderate difficulty, and he took some time to accomplish 
it.  He had difficulty abducting both hips, and muscle 
strength at that point was fair to good range bilaterally.  
Straight leg raising tests could not be performed, as he 
complained of severe pain at 45 degrees of range bilaterally.  
However, he was able to get off the examination table without 
any difficulty.  

He could not stand or walk on his toes.  There appeared to be 
some curling of the toes bilaterally; however, he did not 
mention anything or complain about the curling of the toes.  
While trying to stand on his toes, his whole lower extremity 
was shaking, and he appeared to be sweating to some extent.  
However, he was cooperative to try to do as much as he could.  
Deep tendon reflexes were 2+ and symmetrical throughout.  He 
was able to don and doff his shoes without any difficulty 
while he was sitting in the chair.  Patrick's sign was 
negative bilaterally.  

When the veteran walked out of the examination room, he again 
walked with Trendelenburg gait and hyperflexion of right knee 
to clear the ground.  He was not wearing any lumbosacral 
corset.  X-rays of the lumbar spine revealed moderate 
narrowing involving the L5-S1 interspace.  The diagnoses were 
status post lumbosacral spine surgery times 2 due to 
herniated disk, degenerative disc disease of the lumbosacral 
spine and chronic low back pain.  

On VA neurological examination that month, the veteran 
described the pain as "constant throbbing in the low back 
which occasionally radiates into the lower extremities, more 
so on the right side".  He reported his toes uncontrollably 
curling, and having cramping throughout the lower extremities 
and waxing and waning numbness and weakness in the left leg.  

Physical examination disclosed that the veteran's gait was 
antalgic with variable favoring of the right leg.  The 
musculature had normal bulk and tone.  There was no apparent 
fasciculations or atrophy.  Strength was at least 4+ over 5 
in the extremities with variable degrees of weakness.  
Sensory examination revealed diffuse decrease to pinprick, 
and temperature in the upper and lower extremities with 
several small spared patches.  Vibration sensation was 
slightly diminished in the lower extremities.  Position sense 
was normal.  Reflexes were somewhat diminished in the lower 
extremities.  There was no Babinski sign.  The straight leg 
raising test was negative.  The examiner indicated that there 
was no consistent sign of radiculopathy on examination with 
the variable weakness presumed to be secondary to pain.  

Received in May 1998 were VA outpatient treatment records 
dated from March 1993 to April 1998.  The records show that 
in September 1997 and February 1998 the veteran was seen for 
complaints of radiation of back pain to the right leg. 

In a May 1998 statement, the veteran's wife reported that he 
lived in constant pain and did not sleep well at night 
because he was constantly getting out of bed and trying to 
walk to ease the pain.  

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  




The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

A maximum schedular evaluation of 40 percent is provided for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5292.


A 40 percent maximum evaluation is provided for lumbosacral 
strain found to be severe with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forward motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5295.

Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disc, and that also result in little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

A 50 percent evaluation is the maximum schedular evaluation 
assignable for unfavorable ankylosis of the lumbar spine.  A 
40 percent may be assigned for favorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a; Diagnostic Code 5286.

A 60 percent evaluation may be assigned for residuals of a 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of a vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  In other cases a rating may be assigned with 
definitie motion or muscle spasm adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5285.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain 
with flare-ups with limitation of motion of the lumbar spine 
is proper.

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293 for intervertebral disc syndrome 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45 is warranted.  VAOPGCPREC 36-97.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in arts of the system, to perform the 
normal working movement of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as severely disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 states that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than norma, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Degenerative or traumatic arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Limitation of motion that is noncompensable 
under the applicable diagnostic code is assigned a 10 percent 
evaluation under diagnostic codes 5003, 5010. Id.  In the 
absence of limitation of motion, a 10 or 20 percent 
evaluation is assigned for x-ray evidence of involvement of 2 
or more joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.

Analysis

The Board's review of the evidentiary record discloses that 
no matter which diagnostic code for rating disabilities of 
the lumbar spine, the veteran's low back disability has been 
found to be at least severely disabling.  He is currently 
rated as 40 percent disabled under diagnostic code 5293 for 
intervertebral disc syndrome which properly reflects the 
nature of his lumbar spine disability.  

The 40 percent evaluation is the maximum schedular evaluation 
provided under diagnostic code 5292 for limitation of motion 
of the lumbar spine and 5295 for lumbosacral strain.

A maximum schedular evaluation of 60 percent may be assigned 
for intervertebral disc syndrome for pronounced disablement 
under diagnostic code 5293.  The Board is of the opinion that 
the veteran's current disabling manifestations more closely 
reflect the level of impairment contemplated in the current 
40 percent evaluation.  In this regard the Board notes that 
the veteran has been repeatedly been reported to suffer from 
symptomatology which is no more than severely disabling, and 
on occasion he has been found to have no more than moderate 
disablement.  He obtains alleviation of pain through 
medication.  Most recently a VA examiner found that there was 
no consistent sign of radiculopathy with the variable 
weakness presumed to be secondary to pain.

There is no contemporary and competent medical evidence 
supporting a conclusion that the veteran experiences 
pronounced and persistent neurologic symptoms associated with 
disc disease, that are productive of more than severe 
impairment.  Accordingly, the 60 percent evaluatory criteria 
under diagnostic code 5293 have not been met.

In considering the potential application of the various 
provisions of 38 C.F.R. Parts
3 and 4 (1998), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board has also considered whether the 
assignment of separate evaluations under the above-cited 
diagnostic codes is warranted and whether consideration of 
the principles set out in DeLuca v. Brown, 8 Vet. App. 202 
(1995) is warranted.

First, the Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In this instance, diagnostic code 5293 encompasses 
consideration of limitation of motion, VAOPGCPREC 36-97, 
spasm, neurologic pain and degenerative changes.  Evaluation 
of such symptomatology under diagnostic codes 5010, 5292, or 
5295 in addition to evaluation under diagnostic code 5293 
would thus clearly constitute pyramiding, compensating the 
veteran for identical manifestations under different 
diagnoses.  Esteban.  There is no competent evidence of 
separate and distinct symptomatology resulting from the 
veteran's back disability to warrant assignment of separate 
ratings.  38 C.F.R. § 4.14.

With respect to DeLuca, the Court has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40, 4.45, with respect to pain, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
veteran, as discussed above, is currently in receipt of the 
maximum evaluations available under diagnostic codes 5292, 
5295. However, recently, the VA Office of the General Counsel 
issued a precedent opinion that appears to mandate such 
consideration in connection with evaluation under 38 C.F.R. 
§ 4.71a, diagnostic code 5293, held to be based on limitation 
of motion, even where the veteran is in receipt of the 
maximum percentage under the diagnostic codes pertaining to 
limitation of motion.  VAOPGCPREC 36-97.

In this instance, the veteran has not demonstrated any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 40 percent evaluation currently assigned specifically 
contemplates limitation of motion, and pain with associated 
weakness and fatigability resulting from musculoskeletal 
impairment.  The veteran currently evidences no additional 
manifestations not contemplated by the above, such as 
atrophy, incoordination, swelling or deformity.

Again, the preponderance of the competent medical evidence 
reflects consideration of the veteran's complaints of pain, 
weakness and fatigability by medical professionals.  Despite 
such consideration, those examiners have characterized the 
veteran's clinical findings as moderate or at most severe.  
The 40 percent evaluation already contemplates severe 
symptomatology under diagnostic codes 5292, 5295, and 5293, 
the diagnostic code under which the veteran's current 
evaluation is assigned.  No other competent medical 
professional has opined that the veteran suffers from 
additional loss not already contemplated in the 40 percent 
evaluation currently assigned.  Thus, no increased rating is 
warranted based on additional functional loss.  38 C.F.R. §§ 
4.40, 4.45, 4.59.

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In the current case, residuals scarring from previous surgery 
has been described as well healed.  There has been no 
evidence of residual scarring that is tender, painful, poorly 
nourished, repeatedly ulcerated, or otherwise causative of 
limitation on function.  As such, a separate compensable 
disability evaluation is not warranted.

In the absence of a demonstration of ankylosis or vertebral 
fracture as a feature of the low back disability, there 
exists no basis upon which to predicate assignment of an 
increased evaluation under diagnostic codes 5285, 5286, or 
5289.

The Board, as did the RO, has considered assignment of an 
increased evaluation for the appellant's low back disability 
on an extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  However, his low back disability has not 
rendered his disability picture unusual or exceptional in 
nature.  It has not required frequent inpatient care and in 
and of itself is not shown to markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  No basis has been presented 
upon which to predicate a grant of entitlement to an 
increased evaluation on an extraschedular basis.  

The veteran has not been shown to possess the requisite 
degree of medical knowledge to establish entitlement to an 
increased evaluation in this case.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


II.  Entitlement to an increased rating 
for unstable, spastic, neurogenic bladder 
with episodes of urinary incontinence, 
currently evaluated as 30 percent 
disabling.

Factual Background

In a February 1990 rating decision, the RO granted service 
connection for a bladder disorder as secondary to the 
service-connected low back disability, and assigned a 20 
percent rating.  The award was based, in part, on a report of 
VA urological examination in December 1989 which noted that 
the veteran had had urinary incontinence since his low back 
surgeries.  He claimed that he wet his pants daily requiring 
a change of clothes and had nocturia three times nightly.  

A VA outpatient treatment record dated in February 1995 shows 
that the veteran was seen in the Urology Clinic with no 
abnormal findings.  

On VA urological examination in May 1995, the veteran 
reported that his urinary problems had continued.  He 
indicated that he had decreased size and force of urinary 
stream and urgent urination with occasional episodes of urge 
incontinence.  He had never required catheterization.  He had 
occasional urinary tract infections.  His main problem was 
urge incontinence.  Physical examination was normal.  The 
diagnosis was neurogenic bladder with urge incontinence and 
inability to completely empty his bladder secondary to back 
surgery.  

On VA urological examination in October 1997, the veteran 
reported that his problems were primarily with dribbling, 
urgency and urge incontinence.  He dated the onset of his 
bladder problems to sometime in the late 1980's.  As this was 
developing, he felt like he would void but felt like he was 
not completely emptying his bladder at that time.  Reference 
was made to a 1996 VA cystometrogram with diagnosis of 
detrusor hyperreflexia.  With this, the muscle of the bladder 
would stay in a fairly constant state of contraction and 
would not distend very much.  He had been tried on Di-tropan 
which helped a little.  The examiner stated that with the 
veteran's history, he could not elicit anything which would 
cause his bladder dysfunction other than the surgery which he 
had the second time.  

A VA neurologic examination report received in April 1998 
noted the veteran's history of a second surgical procedure of 
the lower back in March 1984 with subsequent beginning 
incontinence of urine.  The examiner stated that the 
veteran's urologic abnormality was inconsistent with a lower 
motor neuron lesion and that it was unlikely that the 
neurogenic bladder was secondary to the service-connected 
disability.

VA outpatient treatment records show that the veteran was 
seen in the Urology Clinic in October 1998 with complaints of 
increased urinary frequency and difficulty emptying his 
bladder.  Medications included Di-tropan.  

It was indicated that he was started on catheterization and 
was given instructions for catheterization to be done at 
home.  Follow-up treatment report dated in December 1998 
noted that he had started catheterization six weeks prior.  
Catheterization was performed four times daily.  It was 
stated that he was able to void small amounts but he was 
primarily emptying via catheter.  It was reported that he was 
doing well and catheterization was to continue.  

In January 1999, the disability evaluation for the service-
connected bladder disorder was increased to 30 percent.  

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

With respect to the rating criteria for the genitourinary 
system, 38 C.F.R. § 4.115(a), there was no code directly on 
point for bladder control difficulty prior to February 17, 
1994, at which time these criteria were amended.  Prior to 
the 1994 change, injury of the bladder, Diagnostic Code 7517, 
was rated as chronic cystitis under Diagnostic Code 7512.  



Under diagnostic code 7512, a 40 percent rating required 
severe symptoms consisting of urination at intervals of one 
hour or less with a contracted bladder.  A 60 percent rating 
required incontinence, requiring the constant wearing of an 
appliance.

Effective February 17, 1994, new criteria for rating voiding 
dysfunctions were promulgated by amendment to 38 C.F.R. § 
4.115(a).  A new Diagnostic Code 7542 for neurogenic bladder 
was provided, specifying that the disability would be rated 
as voiding dysfunction under § 4.115(a).  Cystitis, Code 
7512, is, likewise, rated as voiding dysfunction.  Voiding 
dysfunction is rated based on leakage, frequency, or 
obstruction, with only the predominant specific area of 
dysfunction rated.  38 C.F.R. § 4.115a.  Therefore, 
regardless of whether the disability is evaluated under 
Diagnostic Code 7512 or 7542, the rating will be the same and 
will be based on the voiding dysfunction symptoms which 
predominate.  The Board notes that the rating schedule for 
the genitourinary system was also amended in September 1994; 
however, these changes dealt only with the loss or loss of 
use of one or more creative organs.  See 59 Fed. Reg. 46339 
(September 8, 1994). 
 
Voiding dysfunction where the predominant symptom is leakage 
warrants a 60 percent rating when it requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day.  When absorbent materials 
must be changed 2-4 times a day, a 40 percent rating is 
warranted.  When less frequent changing of absorbent 
materials is required, a 20 percent rating is warranted.  
When the primary symptom is frequency, the maximum rating of 
40 percent is warranted when daytime voiding interval is less 
than one hour, or awakening to void occurs five or more times 
a night.  When the daytime voiding interval is between 1 and 
2 hours or awakening at night to void occurs 3 to 4 times, a 
20 percent rating is warranted.  When the primary symptom is 
obstructed voiding, the maximum, 30 percent, rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.



In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.

Analysis

After a review of the claims folder, the Board is of the 
opinion that the veteran is not entitled to increased 
compensation benefits for his service-connected bladder 
disability.  While the evidence shows that he has complained 
of increased urinary frequency and difficulty voiding and 
requires self-catheterization four times a day, he has not 
been shown to wear absorbent materials, void during the 
daytime in intervals of less than one hour, or need to void 
five or more times per night.  As such, a higher rating is 
not warranted based on leakage or urinary frequency.  The 
Board notes that the 30 percent rating currently assigned is 
the maximum evaluation given based on obstructed voiding.  

The Board has also considered the veteran's claim under the 
criteria prior to the 1994 amendment to determine whether 
those criteria would warrant a higher rating.  The pre-1994 
criteria under Diagnostic Code 7512 required severe symptoms 
consisting of urination at intervals of one hour or less with 
a contracted bladder.  As noted above, there is no evidence 
showing that the veteran has a contracted bladder requiring 
voiding at hourly or less intervals, so a rating in excess of 
30 percent would not be warranted under the previous 
criteria.  

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's bladder disorder 
picture does not more nearly approximate the criteria 
necessary for a higher disability evaluation.  

In addition, the Board finds that the veteran's bladder 
disability has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding a grant of entitlement to an increased evaluation 
on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


III.  Entitlement to an increased 
(compensable) rating for fecal 
incontinence.

Factual Background

In a February 1990 rating decision, the RO granted service 
connection for fecal incontinence as secondary to the 
service-connected low back disability, evaluated as 
noncompensably disabling.  The award was based, in part, on a 
report of VA examination in December 1989 which noted that 
the veteran had had several episodes of mild fecal 
incontinence since his back surgeries.  
On VA rectum and anus examination in May 1998, the veteran 
reported that his bowels do not move like they should and 
that he gets rectal urgency.  He indicated that when he gets 
the urge he can hold it for a short period until he gets to 
the toilet.  This occurred 1-2 times daily.  He had no 
constipation or obstipation, but sometimes had diarrhea and 
took a laxative about once a week.  He had infrequent 
abdominal pain associated with his bowel movement.  He had 
had no previous anal surgical procedures.  He stated that he 
did not lose bowel movements into his shorts, but he did have 
fecal soiling.  

The veteran usually made it to the toilet in time to pass a 
bowel movement following an episode of rectal urgency.  
Rectal examination revealed small external hemorrhoids with 
no mass.  External voluntary sphincter control was normal.  
Involuntary sphincter control was slightly decreased at 80-90 
percent of normal.  In addition, the veteran stated that the 
rectal urgency sometimes occurred with bladder urgency.  The 
examiner opined that the veteran was not incontinent but did 
have fecal soiling and rectal urgency.  The examiner 
indicated that fecal soiling can be due to hemorrhoids and 
that rectal urgency may be due to back problems since 
sometimes the veteran's rectal urgency occurred with his 
bladder urgency, but hemorrhoids could also cause a feeling 
of rectal urgency as well as fecal soiling.  

On VA neurological examination the veteran reported having 
occasional bowel incontinence when he thought he was passing 
gas.  He also reported having sphincter difficulties, which 
he described as "frequency and urgency".  

In a May 1998 statement, the veteran's wife indicated that 
while doing the family laundry, she discovered that the 
veteran soiled his underwear. 

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's fecal incontinence is currently evaluated as 
noncompensably disabling under Diagnostic Code 7332.  Under 
this code, a noncompensable evaluation is warranted for 
healed or slight impairment of the rectal and anal sphincter 
without leakage.  A 10 percent evaluation requires constant 
slight leakage or occasional moderate leakage.  A 30 percent 
evaluation requires occasional involuntary bowel movements 
which necessitate the wearing of a pad.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.

Analysis

In weighing the evidence of record, the Board is of the 
opinion that entitlement to an increased (compensable) 
evaluation of 10 percent for the fecal incontinence is 
warranted.  In this regard, the Board notes that while the 
1998 VA examiner indicated that the veteran did not have 
fecal incontinence, he did have fecal soiling and rectal 
urgency.  In addition, the Board finds credible the veteran's 
wife statement indicating that he soils his underwear.  

Therefore, the Board feels that the veteran's symptomatology 
is consistent with a constant slight or occasional moderate 
leakage such to warrant a 10 percent disability evaluation.  
However, there is no evidence that the veteran has occasional 
involuntary bowel movements which necessitate the wearing of 
a pad.  Therefore, the symptomatology demonstrated more 
nearly approximates that anticipated by a 10 percent 
evaluation, but not that anticipated by a 30 percent 
evaluation.  

The veteran's digestive disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding a grant of 
entitlement to an evaluation in excess of 10 percent on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a rating in excess of 40 percent for 
postoperative residuals of a herniated nucleus pulposus, L5-
S1, right, with arthritic changes in the lumbar spine is 
denied.  

Entitlement to a rating in excess of 30 percent for unstable, 
spatic neurogenic bladder with episodes of urinary 
incontinence is denied.  

Entitlement to an increased (compensable) rating of 10 
percent for fecal incontinence is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable rating.

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating diseases of the ear and other sense organs.  See 
64 Fed. Reg. 25202 (May 11, 1999).  




Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permits the VA 
Secretary to do otherwise and the Secretary does so.  
Moreover, when there is a change in the legal criteria for 
adjudicating a claim, the veteran must be provided full 
notice and have an opportunity to be heard at the RO so that 
prejudice does not result.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hearing loss since 
October 1997, the date of the most recent 
VA audiological examination.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 





2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the current severity of his 
service-connected bilateral hearing loss.  
Any necessary special studies should be 
conducted.  

The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating hearing loss 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  All findings should be 
reported in detail.  Any opinion(s) 
expressed as to the severity of the 
veteran's hearing loss should be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development actions have been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that and opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
(compensable) rating for bilateral 
hearing loss, considering both the old 
and the new rating criteria.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

